--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



AMENDMENT OF CHANGE IN CONTROL EMPLOYMENT AGREEMENT
 
This Amendment of Change in Control Employment Agreement is entered into this
October 27, 2010 by and between W. W. Grainger, Inc., an Illinois corporation
(the “Company”) and ____________________ (the “Executive”), collectively, the
“Amendment”.
 
WHEREAS, the parties entered into that certain Change in Control Employment
Agreement dated as of [insert date] (“Agreement”); and
 
WHEREAS, the parties desire to amend the Agreement solely to eliminate the tax
gross-up provisions relating to the so called “golden parachute” rules under
Sections 280G and 4999 of the Internal Revenue Code of 1986, as amended
(“Code”).
 
NOW THEREFORE, the parties hereto agree as follows:
 
1.   Unless the context indicates otherwise, capitalized terms used and not
defined in this Amendment shall have the respective meanings assigned thereto by
the Agreement.
 
2.   The definition of “Gross-Up Multiple” under Section 1 is deleted.
 
3.   Section 9 is amended to read as follows:
 
9.           Better After Tax Approach.
 
(a)           Excise Taxes.  In the event that any monetary or other benefit
received or deemed received by Executive from the Company or any Subsidiary or
affiliate pursuant to this Agreement or otherwise (“Change in Control
Benefits”): (i) constitutes or may constitute “Parachute Payments” within the
meaning of Section 280G of the Code, and (ii) but for this Section 9, would be
subject to any excise tax under Section 4999 of the Code or any similar tax
under any United States federal, state, local or other law (such excise tax and
all such similar taxes individually and collectively, “Excise Taxes”), then, at
the option of Executive, such Change in Control Benefits shall be either: (x)
delivered in full, or (y) delivered as to such lesser extent which would result
in no portion of such Change in Control Benefits being subject to Excise Taxes;
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the Excise Taxes results in the
receipt by the Executive on an after-tax basis, of the greatest amount of Change
in Control Benefits, notwithstanding that all or some portion of such Change in
Control Benefits may be taxable under Section 4999 of the Code. For the
avoidance of doubt, this Section 9 provides Executive with the option to reduce
the amount of any such Change in Control Benefits payable to such Executive, if
doing so would place the Executive in a better net after-tax economic position
as compared with not doing so (taking into account the applicable federal, state
and local income and employment taxes and the Excise Taxes).
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Reduction.  Any reduction in Change in Control Benefits allowed by
Section 9(a) shall occur in the following order: (i) reduction of cash payments;
(ii) reduction of vesting acceleration of equity awards; and (iii) reduction of
other benefits paid or provided to the Executive. In the event that acceleration
of vesting of equity awards is to be reduced, such acceleration of vesting shall
be canceled in the reverse order of the date of grant for the Executive’s equity
awards. If two or more equity awards are granted on the same date, each award
will be reduced on a pro-rata basis.  In the event that the other benefits paid
or provided to the Executive are to be reduced the reduction in the specific
benefit or amount of benefit shall be determined by the Company in its sole
discretion.
 
(c)           Tax Advisor.  Unless the Company and the Executive otherwise agree
in writing, the determinations set forth in Section 9(a) will be made in writing
by an independent tax advisor selected by the Company (the “Tax Advisor”). For
purposes of making the calculations required by this Section 9, the Tax Advisor
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the Executive
agree to furnish to the Tax Advisor such information and documents as the Tax
Advisor may reasonably request in order to make a determination under this
provision. The Company will bear all costs the Tax Advisor may reasonably incur
in connection with any calculations contemplated by this provision. Further, the
Company shall, in addition to complying with this Section 9(c), cause all
determinations under Section 9(a) to be made as soon as reasonably possible
after the announcement of the Change in Control and in adequate time to permit
Executive to determine which election to make under Section 9(a) and to prepare
and file Executive’s individual tax returns on a timely basis.
 
4.   Executing this Amendment shall not, in any way, alter the Agreement Term as
set forth in the Agreement.
 
5.   The Agreement is affirmed, ratified and continued, as amended hereby.
 
IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first written above.
 
W.W. GRAINGER, INC.
 
By: __________________________________
James T. Ryan
Chairman, President and Chief Executive Officer
 
 
EXECUTIVE:
 
_____________________________________

